Citation Nr: 1100460	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
supraventricular arrhythmias.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976, 
February 1978 to September 1978, and March 1980 to May 1994.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted service connection for supraventricular arrhythmias and 
assigned a 10 percent disability rating.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.

In March 2008, the Veteran testified before a Decision Review 
Officer (DRO).  A copy of the hearing transcript is of record and 
has been reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The Veteran's service-connected supraventricular arrhythmia 
is manifested by more than four episodes a year.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for service-
connected supraventricular arrhythmia have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §4.97, 
Diagnostic Code 7010 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have been 
fulfilled.  In this case, the Veteran filed his service 
connection claim in March 2007.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated in 
April 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a statement of the case 
(SOC) was issued in November 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letter sent to the Veteran in April 2007.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service and post-
service VA treatment records have been obtained and associated 
with his claims file.  He has also been provided with a VA 
examination in September 2007 to assess the nature and etiology 
of his claimed heart disorder.  Given that the claims file was 
reviewed by the September 2007 examiner and the examination 
report sets forth a well supported opinion in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The RO has evaluated the Veteran's supraventricular arrhythmias 
as 10 percent disabling pursuant to Diagnostic Code 7010, which 
governs ratings of supraventricular arrhythmias.  This Diagnostic 
Code provides that a 10 percent evaluation is assignable for 
permanent atrial fibrillation (one atrial fibrillation), or; one 
to four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent evaluation is assignable for paroxysmal 
atrial fibrillation or other supraventricular tachycardia, with 
more than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2010).

Factual Background and Analysis

A November 2007 RO decision awarded the Veteran service 
connection for supraventricular arrhythmia.  The award was based 
on a September 2007 VA examination report in which the examiner 
found the Veteran's supraventricular arrhythmia was related to 
his in-service symptoms.

The Veteran's service treatment records, include a September 1975 
separation examination in which the Veteran complained of chest 
pain at 6 month intervals, self-resolving, with no complications 
or sequalae.  An August 1988 examination report and July 1990 
electrocardiogram noted a diagnosis of sinus bradycardia.  In a 
July 1992 report of medical history, the Veteran complained of 
palpitations or a pounding heart.  The examiner noted that the 
Veteran had pain in chest, and pounding heart in May 1992 after a 
fire alarm fright, no treatment was required, and no 
complications or sequalae existed.  

During a September 2007 VA examination, the Veteran reported 
chest pain on occasional monthly bases, which can occur at rest.  
He stated he gets short of breath with exertion and experiences 
fatigue, but denied dizziness or syncope.  He reported he is 
currently employed as a state director for the Veterans program 
for Brain Injury Associates of Michigan.  Upon examination, the 
examiner noted regular rate and rhythm with normal S1 and S3.  No 
murmurs or extra sounds were appreciated.  There was no evidence 
of congestive heart failure.  A September 2007 Holter monitor 
report found normal sinus underlying rhythm, with a rare episode 
of supraventricular tachycardia, 1 run, 99 beats long, and no 
ventricular tachycardia.  There were also no reported symptoms.  
The examiner noted that the Veteran had one episode of 
supraventricular tachycardia during his 48 hour Holter monitor, 
and he did not complain of symptoms.  

The September 2007 Holter test results also noted that although 
he did not have any symptoms during the test, this may have 
caused his symptoms of pounding heart beat in the past and in 
service.  

In January and September 2008 VA progress notes, the Veteran 
reported increased cardiac awareness two to three times per week.  

During his March 2008 DRO hearing, the Veteran reported feeling a 
fluttering of his heart beat.  He indicated that sometimes he 
could feel pounding, but that was infrequent compared to the 
total number of episodes.  He stated that sometimes he would feel 
episodes briefly, 5 or 10 seconds, and some a bit longer, about a 
minute.  He stated that when he gets the pounding, the episode 
seems to last a little longer.  The Veteran reported that he kept 
track of his episodes, over a few weeks, and found he had three a 
week on average, and for the previous 33 days, there were 11 
instances.  The Veteran's representative asserted that as his 
Holter monitor test was only for 48 hours, it did not give him 
enough time to exhibit any more episodes.  He further reported 
that he does not normally feel his heart, but that he has to get 
into the right state to sense it.  

The Veteran's written statements, hearing testimony, and comments 
made during his VA examination and treatment reveal that he 
experiences tachycardia symptoms such as a fluttering heart beat 
two to three times a week. The Board notes that in adjudicating a 
claim the Board must assess the competence and credibility of the 
Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In addition, the Board acknowledges that the Veteran is competent 
to give evidence about what he experiences; for example, he is 
competent to report that he experiences certain symptoms, such as 
a pounding heart and shortness of breath.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences.  Further, 
the October 2010 Holter monitor report stated that his 
supraventricular arrhythmia documented during his test, could 
also explain the symptoms he felt in the past.  The Veteran 
submitted a list of observations between February and March 2008.  
The list included at least 7 instances where the Veteran had 
heart pounding and one instance of heavy pounding for about one 
minute.  

The Board finds that although there is only one documented 
episode of supraventricular tachycardia during the September 2007 
Holter test, the Veteran's observable symptoms describe a 
disability that is more consistent with a 30 percent rating 
indicating at least four episodes a year.  While the rating 
criteria require documentation of attacks by ECG, there is no 
explicit requirement that each individual attack be so 
documented.  Therefore, a 30 percent disability rating for 
supraventricular tachycardia is allowed. 

The Board notes that a 30 percent rating is the maximum rating 
available under Diagnostic Code 7010.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2010).  The schedular criteria do not 
provide for an evaluation in excess of 30 percent.

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render his schedular rating inadequate.  The Veteran's 
supraventricular tachycardia has been evaluated under the 
applicable diagnostic code that has specifically contemplated the 
impairment caused by his supraventricular tachycardia disability.  
The evidence does not reflect that the Veteran's supraventricular 
tachycardia has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial rating of 30 percent for 
supraventricular arrhythmias is allowed.  




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


